



COOPERATION AGREEMENT


This Cooperation Agreement, dated as of August [•], 2019 (this “Agreement”), is
by and among InnerWorkings, Inc. (the “Company”) and the persons and entities
set forth on Schedule A hereto (the “Engaged Group,” and, for clarity and as
applicable, including each member thereof acting individually).
RECITALS
WHEREAS, the Company and Engaged Capital, LLC, a member of the Engaged Group,
have engaged in various discussions and communications concerning the Company’s
business, financial performance and strategic plans;
    
WHEREAS, as of the date hereof, the Engaged Group is the Beneficial Owner (as
defined below) of 2,582,346 shares of common stock, $0.0001 par value per share,
of the Company (the “Common Stock”), or approximately 4.98% of the Common Stock
issued and outstanding on the date hereof; and
WHEREAS, the Company and the Engaged Group have determined to come to an
agreement with respect to certain matters relating to the composition of the
Board of Directors of the Company (the “Board”) and certain other matters, as
provided in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties (as defined below), intending to be legally bound hereby, agree as
follows:
1. Board Appointments, Committees and Related Agreements.
(a) Board Matters.
(i) Immediately following the execution of this Agreement, the Board and all
applicable committees of the Board shall take all necessary actions to increase
the size of the Board from nine to 11 directors and appoint Kirt P. Karros and
Marc Zenner (each of Messrs. Karros and Zenner, a “New Director” and together,
the “New Directors”) as directors of the Company.
(ii) The Company shall recommend, support and solicit proxies for the election
of the New Directors at the 2019 annual meeting of stockholders of the Company
(the “2019 Annual Meeting”) in the same manner as for the Company’s other
nominees. Immediately after the completion of the 2019 Annual Meeting, the Board
shall decrease the size of the Board from 11 to nine directors. The Company
shall hold the 2019 Annual Meeting as promptly as reasonably practicable after
the date on which the SEC has indicated to the Company that the Company may file
its definitive proxy statement for the 2019 Annual Meeting. The Company shall
nominate the following nine directors for election to the Board at the 2019
Annual Meeting: Jack M. Greenberg, Richard S. Stoddart, Charles K. Bobrinskoy,
Lindsay Y. Corby, David Fisher, Adam J. Gutstein, Julie M. Howard, as well as
the New Directors.
(iii) For so long as the Engaged Group continuously beneficially owns in the
aggregate at least the lesser of (A) 2.5% of the Company’s then outstanding
Voting Securities (as defined below) and (B) 1,298,537 shares of Common Stock
(subject to adjustment for stock splits, reclassifications and combinations, the
“Ownership Minimum”), the Company agrees that after the conclusion of the 2019
Annual Meeting and prior to the conclusion of the 2020 annual meeting of
stockholders of the Company (the “2020 Annual Meeting”), the size of the Board
shall not







--------------------------------------------------------------------------------




exceed nine members unless at least two-thirds of the directors then serving in
office, including both New Directors, approves such increase.
(b) Replacements.
(i) From the date of this Agreement until the Termination Date (as defined
below), if any New Director is no longer able to serve as a director for any
reason unforeseen by the Engaged Group as of the date of this Agreement and so
long as the Engaged Group continuously beneficially owns in the aggregate at
least the Ownership Minimum, then the Engaged Group shall have the ability to
recommend a substitute person(s) to replace such New Director in accordance with
‎Section 1(b)(ii) (any such replacement director, a “Replacement Director”).
(ii) The appointment of any Replacement Director shall be subject to (A) the
execution and delivery by such Replacement Director of (x) a fully completed
copy of the Company’s standard director and officer questionnaire and other
reasonable and customary director onboarding documentation required by the
Company in connection with the appointment or election of new Board members and
(y) an executed copy of the Company’s standard written representation and
agreement, including that such Replacement Director agrees to be bound by all
agreements, policies, codes and guidelines applicable to non-employee directors
of the Company; (B) such Replacement Director satisfying the Director Criteria
(as defined below); and (C) the approval of the Board (it being acknowledged
that the Board cannot unreasonably withhold its approval), taking into account
the recommendation of the Nominating and Corporate Governance Committee of the
Board (the “Nominating Committee”). The Nominating Committee shall make its
determination and recommendation regarding the appointment of any candidate for
Replacement Director within 10 Business Days after such candidate has submitted
to the Company the documentation required by this Section 1(b)(ii). If the
Nominating Committee does not accept a substitute person recommended by the
Engaged Group as a Replacement Director (it being acknowledged that the
Nominating Committee cannot unreasonably withhold its approval), the Engaged
Group shall have the right to recommend additional substitute person(s) whose
appointment shall be subject to the Nominating Committee recommending such
person in accordance with the procedures described in this Section 1(b). Upon
the recommendation of a candidate for Replacement Director by the Nominating
Committee, the Board shall review and vote on the appointment of such candidate
to the Board no later than 10 Business Days after the Nominating Committee’s
recommendation of such candidate; provided, that if the Board does not approve
and appoint such candidate for Replacement Director to the Board (it being
acknowledged that the Board cannot unreasonably withhold its approval), the
Parties shall continue to follow the procedures described in this Section
1(b)(ii) until a Replacement Director is appointed to the Board. Upon a
Replacement Director’s appointment to the Board, the Board and all applicable
committees of the Board shall consider whether such Replacement Director has the
necessary qualifications to be appointed to any committee of the Board of which
the replaced director was a member immediately prior to such director’s
departure from the Board, and, if the qualifications for such committee(s) are
met, shall appoint such Replacement Director to such committee(s) or, if the
qualifications for such committee(s) are not met, shall consider in good faith
appointing the Replacement Director to other committees of the Board. Any
Replacement Director designated pursuant to this Section 1(b) replacing a New
Director prior to the 2019 Annual Meeting shall stand for election at the 2019
Annual Meeting together with the Company’s other nominees. Upon a Replacement
Director’s appointment to the Board, such Replacement Director shall be deemed
to be a New Director for all purposes under this Agreement.
(c) Director Committee Appointments.
(i) Subject to the Company’s Corporate Governance Guidelines and Nasdaq rules
and applicable laws, the Board and all applicable committees of the Board shall
take all actions necessary to ensure that from and after the appointment of the
New Directors to the Board and until the Termination Date, (A) Mr. Karros is
appointed to the Compensation Committee and (B) Mr. Zenner is appointed to the
Audit Committee. Further, subject to the Company’s Corporate Governance
Guidelines and Nasdaq rules and applicable laws, the Board and all applicable
committees of the Board shall take all action necessary to ensure that until the
Termination Date, any executive committee


2







--------------------------------------------------------------------------------




of the Board or any committee of the Board tasked with evaluating an
Extraordinary Transaction (as defined below) shall include at least one New
Director. Without limiting the foregoing, the Board shall give each of the New
Directors the same due consideration for membership to any committee of the
Board as any other independent director.
(d) Additional Agreements.
(i) The Engaged Group agrees (A) to cause its Affiliates and Associates (each as
defined below) to comply with the terms of this Agreement and (B) that it shall
be responsible for any breach of this Agreement by any such Affiliate or
Associate. A breach of this Agreement by an Affiliate or Associate of any member
of the Engaged Group, if such Affiliate or Associate is not a Party, shall be
deemed to occur if such Affiliate or Associate engages in conduct that would
constitute a breach of this Agreement if such Affiliate or Associate was a Party
to the same extent as the Engaged Group.
(ii) Until the Termination Date, the Engaged Group agrees that it shall, and
shall cause each of its Affiliates and Associates to, appear in person or by
proxy at each annual or special meeting of the stockholders of the Company, or
any action by written consent of the Company’s stockholders in lieu thereof, and
any adjournment, postponement, rescheduling or continuation thereof (each, a
“Stockholder Meeting”) and vote all Voting Securities beneficially owned,
directly or indirectly, by the Engaged Group or any such Affiliate (or which the
Engaged Group or such Affiliate or Associate has the right or ability to vote)
at such meeting (A) in favor of the slate of directors recommended by the Board,
against the election of any nominee for director not approved, recommended and
nominated by the Board for election at any such meeting, and against any removal
of any director of the Board; (B) at the 2019 Annual Meeting only, in favor of
the Board’s proposals regarding named executive officer compensation; (C) in
favor of the Board’s proposal at the 2019 Annual Meeting regarding ratification
of the exclusive forum provision in the By-Laws (as defined below); and (D) in
accordance with the Board’s recommendation with respect to any other matter
presented at such meeting; provided, however, that if Institutional Shareholder
Services Inc. (“ISS”) recommends otherwise with respect to any matter under
clause (D) of this ‎Section 1(d)(ii), the Engaged Group shall be permitted to
vote in accordance with ISS’s recommendation; provided, further, that the
Engaged Group shall be permitted to vote in its sole discretion with respect to
any publicly announced proposals relating to an Extraordinary Transaction.
(iii) Until the Termination Date, upon written request from the Company, the
Engaged Group shall promptly provide the Company with information regarding the
amount of the securities of the Company then beneficially owned by the Engaged
Group. Such information provided to the Company shall be kept strictly
confidential unless required to be disclosed pursuant to law, the rules of any
stock exchange or any Legal Requirement (as defined below).
Section 2. Standstill Agreement. Until the Termination Date, the Engaged Group
shall not, and shall cause each of its Affiliates and Associates not to,
directly or indirectly, in any manner, alone or in concert with others:
(a) (i) acquire, cause to be acquired, or offer, seek or agree to acquire,
whether by purchase, tender or exchange offer, through the acquisition of
control of another person, by joining or forming a partnership, limited
partnership, syndicate or other group (including any group of persons that would
be treated as a single “person” under Section 13(d) of the Exchange Act (as
defined below)), through swap or hedging transactions or otherwise (the taking
of any such action, an “Acquisition”), Beneficial Ownership of any securities or
assets of the Company (or any direct or indirect rights or options to acquire
such ownership, including voting rights decoupled from the underlying Voting
Securities) such that after giving effect to any such Acquisition, the Engaged
Group or any of its Affiliates and Associates holds, directly or indirectly, in
excess of 9.9% of the Voting Securities, (ii) acquire, cause to be acquired or
offer, seek or agree to acquire, whether by purchase or otherwise, any interest
in any indebtedness of the Company or (iii) acquire, cause to be acquired or
offer, seek or agree to acquire, ownership (including Beneficial Ownership) of
any asset or business of the Company or any right or option to acquire any such
asset or business from any person, in each case other than securities of the
Company;


3







--------------------------------------------------------------------------------




(b) (i) nominate, give notice of an intent to nominate, or recommend for
nomination a person for election to the Board or take any action in respect of
the removal of any director (in each case other than pursuant to Section 1),
(ii) seek or knowingly encourage any person to submit any nomination in
furtherance of a “contested solicitation” or take any other action in respect of
the election or removal of any director (in each case other than pursuant to
Section 1), (iii) submit, or seek or knowingly encourage the submission of, any
stockholder proposal (pursuant to Rule 14a-8 or otherwise) for consideration at,
or bring any other business before, any Stockholder Meeting, (iv) request, or
knowingly initiate, encourage or participate in any request, to call a
Stockholder Meeting, (v) publicly seek to amend any provision of the Second
Amended and Restated Certificate of Incorporation, Second Amended and Restated
By-Laws (the “By-Laws”) or other governing documents of the Company (each as may
be amended from time to time) or (vi) take any action similar to the foregoing
with respect to any subsidiary of the Company;
(c) solicit any proxy, consent or other authority to vote of stockholders or
conduct any other referendum (binding or non-binding) (including any “withhold,”
“vote no” or similar campaign) with respect to, or from the holders of, Voting
Securities, or become a “participant” (as such term is defined in Instruction 3
to Item 4 of Schedule 14A promulgated under the Exchange Act) in, or knowingly
assist, advise, initiate, encourage or influence any person (other than the
Company) in, any “solicitation” of any proxy, consent or other authority to vote
any Voting Securities (other than such assistance, advice, encouragement or
influence that is consistent with the Board’s recommendation in connection with
such matter);
(d) (i) grant any proxy, consent or other authority to vote with respect to any
matters (other than to the named proxies included in the Company’s proxy card
for any Stockholder Meeting or as otherwise permitted by ‎Section 1(d)(ii)) or
(ii) deposit or agree or propose to deposit any securities of the Company in any
voting trust or similar arrangement, or subject any securities of the Company to
any agreement or arrangement with respect to the voting of such securities
(including a voting agreement or pooling arrangement), other than (A) any such
voting trust or arrangement solely for the purpose of delivering to the Company
or its designee a proxy, consent or other authority to vote in connection with a
solicitation made by or on behalf of the Company or (B) customary brokerage
accounts, margin accounts and prime brokerage accounts;
(e) knowingly encourage, advise or influence any person or knowingly assist any
person in so encouraging, advising or influencing any person, with respect to
the giving or withholding of any proxy, consent or authority to vote any Voting
Securities or in conducting any referendum (binding or non-binding) (including
any “withhold,” “vote no,” or similar campaign);
(f) without the prior written approval of the Board, separately or in
conjunction with any other person in which it is or proposes to be either a
principal, partner or financing source or is acting or proposes to act as broker
or agent for compensation, propose, suggest or recommend publicly or in a manner
that the Engaged Group is required under applicable law, rule or regulation to
disclose publicly or participate in, effect or seek to effect, any Extraordinary
Transaction or knowingly encourage any other third party in any such activity;
provided, however, that nothing in this ‎Section 2 shall be interpreted to
prohibit the Engaged Group from proposing, suggesting or recommending any
Extraordinary Transaction privately to the Company so long as any such action is
not publicly disclosed by the Engaged Group and is made by the Engaged Group in
a manner that would not reasonably be expected to require the public disclosure
thereof by the Company, the Engaged Group or any other person;
(g) form, join, encourage the formation of, or in any way participate in any
partnership, limited partnership, syndicate or group (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any Voting Securities
(other than a group that includes all or some of the members of the Engaged
Group, but does not include any other entities or persons that are not members
of the Engaged Group as of the date hereof; provided that nothing herein shall
limit the ability of an Affiliate of the Engaged Group to join such group
following the execution of this Agreement, so long as any such Affiliate agrees
to be bound by the terms and conditions of this Agreement);


4







--------------------------------------------------------------------------------




(h) make or publicly advance any request or proposal to amend, modify or waive
any provision of this Agreement, or take any action challenging the validity or
enforceability of any provision of or obligation arising under this Agreement;
provided that the Engaged Group may make confidential requests to the Board to
amend, modify or waive any provision of this Agreement, which the Board may
accept or reject in its sole and absolute discretion, so long as any such
request is not publicly disclosed by the Engaged Group and is made by the
Engaged Group in a manner that would not reasonably be expected to require the
public disclosure thereof by the Company, the Engaged Group or any other person;
(i) make a request for a list of the Company’s stockholders or for any books and
records of the Company pursuant to Section 220 of the Delaware General
Corporation Law; or
(j) enter into any discussion, negotiation, agreement, arrangement or
understanding concerning any of the foregoing (other than this Agreement) or
encourage, assist, solicit, seek, or seek to cause any person to undertake any
action inconsistent with this Section 2.
Notwithstanding anything in this Agreement to the contrary, the foregoing
provisions of this Section 2 shall not be deemed to restrict the Engaged Group
from: (i) communicating privately with the Board or any of the Company’s
officers regarding any matter, so long as such communications are not intended
to, and would not reasonably be expected to, require any public disclosure of
such communications, (ii) communicating privately with stockholders of the
Company and others in a manner that does not otherwise violate this Section 2 or
Section 5, or (iii) making any public disclosure necessary to comply with any
Legal Requirement. Furthermore, for the avoidance of doubt, nothing in this
Agreement shall be deemed to restrict in any way the New Directors in the
exercise of their fiduciary duties under applicable law as directors of the
Company.
Section 3. Representations and Warranties of All Parties. Each Party represents
and warrants to the other Party that (a) such Party has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, (b) this Agreement has been duly and validly authorized, executed and
delivered by it and is a valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms (subject to applicable
bankruptcy and similar laws relating to creditors’ rights and to general equity
principles) and (c) this Agreement will not result in a material violation of
any (i) term or condition of any agreement to which such person is a party or by
which such Party may otherwise be bound or (ii) law, rule, license, regulation,
judgment, order or decree governing or affecting such Party.
Section 4. Representations and Warranties of the Engaged Group. The Engaged
Group represents, warrants and covenants to the Company that (a) as of the date
of this Agreement, the Engaged Group collectively beneficially owns and is
entitled to vote an aggregate of 2,582,346 shares of Common Stock, (b) as of the
date of this Agreement, the Engaged Group does not have a Synthetic Position (as
defined below), (c) the Engaged Group has not provided or agreed to provide, and
will not provide, any compensation in cash or otherwise to the New Directors or
any Replacement Director in connection with such person’s appointment to, or
service as a director on, the Board, (d) no New Director is a former employee or
current employee of the Engaged Group, and (e) the Engaged Group will not become
party to any agreement, arrangement or understanding (whether written or oral)
with the New Directors or any Replacement Director with respect to such person’s
service as a director on the Board, including any such agreement, arrangement or
understanding with respect to how such person should or would vote or act on any
issue or question as a director.
Section 5. Non-Disparagement. Subject to applicable law and Section 8, each of
the Parties covenants and agrees that, until the Termination Date, or if
earlier, until such time as the other Party or any of its Representatives (as
defined below) shall have breached this Section 5, neither it nor any of its
Representatives shall make, or cause to be made, by press release or other
public statement to the press or media, any statement that in any way
criticizes, disparages, calls into disrepute or otherwise defames or slanders
the other Party or the business of such Party, the other Party’s current or
former directors, officers or employees, the other Party’s subsidiaries or the
business of those subsidiaries


5







--------------------------------------------------------------------------------




in any manner that would reasonably be expected to damage the business or
reputation of such persons. The foregoing shall not prevent the making of any
factual statement in connection with any compelled testimony or production of
information by Legal Requirement.
Section 6. No Litigation. Each Party agrees that, until the Termination Date, it
shall not institute, solicit, join or assist in any lawsuit, claim or proceeding
before any court or government agency (each, a “Legal Proceeding”) against the
other Party, any Affiliate of the other Party or any of their respective current
or former directors or officers, except for (a) any Legal Proceeding initiated
primarily to remedy a breach of or to enforce this Agreement and (b)
counterclaims with respect to any proceeding initiated by, or on behalf of one
Party or its Affiliates against the other Party or its Affiliates; provided,
however, that the foregoing shall not prevent any Party or any of its
Representatives from responding to oral questions, interrogatories, requests for
information or documents, subpoenas, civil investigative demands or similar
processes (each, a “Legal Requirement”) in connection with any Legal Proceeding
if such Legal Proceeding has not been initiated by, on behalf of or at the
suggestion of such Party; provided, further, that in the event any Party or any
of its Representatives receives such Legal Requirement, such Party shall give
prompt written notice of such Legal Requirement to the other Party (except where
such notice would be legally prohibited or not practicable). Each Party
represents and warrants that neither it nor any assignee has filed any lawsuit
against the other Party.
Section 7. Confidentiality. The Engaged Group acknowledges and agrees that the
New Directors shall be required to preserve the confidentiality of the Company’s
information, including any non-public information entrusted to or obtained by
such director by reason of his or her position as a director of the Company. The
New Directors shall not share any information about the Company with the Engaged
Group without the Board’s consent, and the Engaged Group shall not seek to
obtain any such confidential information from the New Directors.
Section 8. Press Release; Communications. No later than two Business Days
following the execution of this Agreement, the Company shall issue a mutually
agreeable press release in the form attached hereto as Exhibit A (the “Press
Release”) announcing certain terms of this Agreement. Neither the Company nor
the Engaged Group shall make or cause to be made, and the Company and the
Engaged Group shall cause their respective Affiliates and Associates not to make
or cause to be made, any public announcement or statement with respect to the
subject matter of this Agreement that is contrary to the statements made in the
Press Release or the terms of this Agreement, except as required by law or the
rules of any stock exchange or with the prior written consent of the other
Party. The Engaged Group acknowledges and agrees that the Company may file this
Agreement and file or furnish the Press Release with the SEC as exhibits to a
Current Report on Form 8-K and other filings with the SEC. The Engaged Group
shall be given a reasonable opportunity to review and comment on any Current
Report on Form 8-K or other filing with the SEC made by the Company with respect
to this Agreement, and the Company shall give reasonable consideration to any
comments of the Engaged Group. The Company acknowledges that if the Engaged
Group becomes required to file a Schedule 13D with the SEC with respect to
securities of the Company, the Engaged Group may file this Agreement as an
exhibit to such Schedule 13D. In such event, the Company shall be given a
reasonable opportunity to review and comment on such Schedule 13D filing made by
the Engaged Group with respect to this Agreement, and the Engaged Group shall
give reasonable consideration to any comments of the Company.
Section 9. Expenses. Each Party shall be responsible for its own fees and
expenses incurred in connection with the negotiation, execution and effectuation
of this Agreement and the transactions contemplated hereby, except that the
Company shall reimburse the Engaged Group for its reasonable documented
expenses, including legal fees incurred in connection with the negotiation and
entry into this Agreement and the matters related thereto, in an amount not to
exceed $60,000.
Section 10. Termination. Unless otherwise mutually agreed in writing by each
Party, this Agreement shall terminate on the earliest to occur of (i) 30
calendar days prior to the notice deadline under the By-Laws for the nomination
of director candidates for election to the Board at the 2020 Annual Meeting,
(ii) 30 calendar days prior to the first anniversary of the notice deadline
under the By-Laws for the nomination of director candidates for election to the
Board


6







--------------------------------------------------------------------------------




at the 2019 Annual Meeting and (iii) the consummation of an Extraordinary
Transaction (the effective date of termination, the “Termination Date”).
Notwithstanding the foregoing, the provisions of Section 9 through Section 21
shall survive the termination of this Agreement. No termination of this
Agreement shall relieve any Party from liability for any breach of this
Agreement prior to such termination.
Section 11. Certain Defined Terms. For purposes of this Agreement:
(a) “Affiliate” has the meaning set forth in Rule 12b-2 promulgated by the SEC
under the Exchange Act, and shall include all persons or entities that at any
time during the term of this Agreement become Affiliates of any person or entity
referred to in this Agreement; provided, however, that this term shall refer
only to Affiliates controlled by the Company or the members of the Engaged
Group, as applicable; provided, further, that, for purposes of this Agreement,
the members of the Engaged Group shall not be Affiliates of the Company and the
Company shall not be an Affiliate of the members of the Engaged Group.
(b) “Associate” has the meaning set forth in Rule 12b-2 promulgated by the SEC
under the Exchange Act, and shall include all persons or entities that at any
time during the term of this Agreement become Associate of any person or entity
referred to in this Agreement; provided, however, that this term shall refer
only to Associates controlled by the Company or the members of the Engaged
Group, as applicable; provided, further, that, for purposes of this Agreement,
the members of the Engaged Group shall not be Associates of the Company and the
Company shall not be an Associate of the members of the Engaged Group.
(c) “Beneficial Ownership” means having the right or ability to vote, cause to
be voted or control or direct the voting of any Voting Securities (in each case
whether directly or indirectly, including pursuant to any agreement, arrangement
or understanding, whether or not in writing); provided that a person shall be
deemed to have “Beneficial Ownership” of any Voting Securities that such person
has a right, option or obligation to own, acquire or control or direct the
voting of upon conversion, exercise, expiration, settlement or similar event
(“Exercise”) under or pursuant to (i) any Derivative (as defined below) (whether
such Derivative is subject to Exercise immediately or only after the passage of
time or upon the satisfaction of one or more conditions) and (ii) any Synthetic
Position that is required or permitted to be settled, in whole or in part, in
Voting Securities. A person shall be deemed to be the “Beneficial Owner” of, or
to “beneficially own,” any securities that such person has Beneficial Ownership
of.
(d) “Business Day” means any day that is not (i) a Saturday, (ii) a Sunday or
(iii) other day on which commercial banks in the State of New York are
authorized or required to be closed by applicable law.
(e) “Director Criteria” means that a person (i) qualifies as “independent”
pursuant to SEC rules and regulations, applicable stock exchange listing
standards and applicable corporate governance policies, (ii) qualifies to serve
as a director under the General Corporation Law of the State of Delaware, (iii)
is not an Affiliate, Associate, employee or principal of the Engaged Group or
any of its Affiliates or Associates and (iv) has the relevant experience to be a
director of the Company.
(f) “Exchange Act” means the Securities Exchange Act of 1934, as amended
(together with the rules and regulations promulgated thereunder).
(g) “Extraordinary Transaction” means any tender offer, exchange offer, merger,
consolidation, acquisition, business combination, sale, recapitalization,
restructuring, or other transaction with a person that, in each case, that
results in a change in control of the Company or the sale of substantially all
of its assets.
(h) “Party” means the Company and the Engaged Group, individually, and “Parties”
means the Company and the Engaged Group, collectively.


7







--------------------------------------------------------------------------------




(i) “person” has the meaning ascribed to such terms under the Exchange Act and
the rules and regulations promulgated thereunder.
(j) “Representatives” means a person’s Affiliates and Associates and its and
their respective directors, officers, employees, partners, members, managers,
consultants, legal or other advisors, agents and other representatives acting in
a capacity on behalf of, in concert with or at the direction of, such person or
its Affiliates and Associates.
(k) “SEC” means the U.S. Securities and Exchange Commission.
(l) “Synthetic Position” means any option, warrant, convertible security, stock
appreciation right or other security, contract right or derivative position or
similar right (including any “swap” transaction with respect to any security,
other than a broad based market basket or index) (each of the foregoing, a
“Derivative”), whether or not presently exercisable, that has an exercise or
conversion privilege or a settlement payment or mechanism at a price related to
the value of Voting Securities or a value determined in whole or in part with
reference to, or derived in whole or in part from, the value of Voting
Securities and that increases in value as the market price or value of Voting
Securities increases or that provides an opportunity, directly or indirectly, to
profit or share in any profit derived from any increase in the value of Voting
Securities, in each case regardless of whether (i) it conveys any voting rights
in such Voting Securities to any person, (ii) it is required to be or capable of
being settled, in whole or in part, in Voting Securities or (iii) any person
(including the holder of such Synthetic Position) may have entered into other
transactions that hedge its economic effect.
(m) “Voting Securities” means the Common Stock and any other securities of the
Company entitled to vote in the election of directors.
Section 12. Mandatory Injunctive Relief; Fees.
(a) Each Party acknowledges and agrees that any breach of any provision of this
Agreement shall cause the other Party irreparable harm which would not be
adequately compensable by money damages. Accordingly, in the event of a breach
or threatened breach by a Party of any provision of this Agreement, the other
Party shall be entitled to seek an injunction or other preliminary or equitable
relief, without having to prove irreparable harm or actual damages or post a
bond or other security. The foregoing right shall be in addition to such other
rights or remedies that may be available to the non-breaching Party for such
breach or threatened breach, including the recovery of money damages.
(b) If a Party institutes any legal suit, action or proceeding against the other
Party to enforce this Agreement (or obtain any other remedy regarding any breach
of this Agreement) or arising out of or relating to this Agreement, including
contract, equity, tort, fraud and statutory claims, the prevailing Party in the
suit, action or proceeding is entitled to receive, and the non-prevailing Party
shall pay, in addition to all other remedies to which the prevailing Party may
be entitled, the costs and expenses incurred by the prevailing Party in
conducting the suit, action or proceeding, including actual attorneys’ fees and
expenses, even if not recoverable by law.
Section 13. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. Each Party agrees to use its
commercially reasonable best efforts to agree upon and substitute a valid and
enforceable term, provision, covenant or restriction for any of such that is
held invalid, void or unenforceable by a court of competent jurisdiction.
Section 14. Notices. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and shall be deemed to have been delivered


8







--------------------------------------------------------------------------------




(a) upon receipt, when delivered personally, (b) upon confirmation of receipt,
when sent by e-mail (provided that such confirmation is not automatically
generated) or (c) one Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the Party to
receive the same. The addresses for such communications shall be:
If to the Company:
 
 
 
InnerWorkings, Inc.
 
 
 
203 N. LaSalle Street, Suite 1800
 
 
Chicago, Illinois 60601
 
 
 
Attention:
Oren B. Azar
 
 
E-mail:
OAzar@inwk.com
 
 
 
 
 
 
with a copy (which shall not constitute notice) to:
 
 
Sidley Austin LLP
 
 
 
787 Seventh Avenue, 23rd Floor
 
 
New York, New York 10019
 
 
Attention:
Kai H. Liekefett
 
 
E-mail:
kliekefett@sidley.com
 
 
 
 
 
 



If to the Engaged Group:
 
 
 
Engaged Capital, LLC
 
 
 
610 Newport Center Drive, Suite 250
 
 
Newport Beach, California 92660
 
 
Attention:
Glenn W. Welling
 
 
E-mail:
glenn@engagedcapital.com
 
 
 
 
 
 
with a copy (which shall not constitute notice) to:
 
 
Olshan Frome Wolosky LLP
 
 
 
1325 Avenue of the Americas
 
 
New York, New York 10019
 
 
Attention:
Steve Wolosky
 
 
 
Ryan Nebel
 
 
E-mail:
swolosky@olshanlaw.com
 
 
 
rnebel@olshanlaw.com
 

Section 15. Governing Law; Jurisdiction; Jury Waiver. This Agreement and all
actions, proceedings or counterclaims (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or any action of the
Company or the Engaged Group in the negotiation, administration, performance or
enforcement hereof shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without giving effect to any choice or
conflict of laws provision or rule (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware. Each Party irrevocably agrees
that any legal action or proceeding with respect to this Agreement and any
rights and obligations arising hereunder, or


9







--------------------------------------------------------------------------------




for recognition and enforcement of any judgment in respect of this Agreement and
any rights and obligations arising hereunder brought by the other Party or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware) (the “Chosen Courts”). Each Party hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
Chosen Courts and agrees that it shall not bring any action relating to this
Agreement in any court other than the Chosen Courts. Each Party hereby
irrevocably waives, and agrees not to assert in any action or proceeding with
respect to this Agreement, (a) any claim that it is not personally subject to
the jurisdiction of the Chosen Courts for any reason, (b) any claim that it or
its property is exempt or immune from jurisdiction of any Chosen Court or from
any legal process commenced in the Chosen Courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (c) to the fullest extent
permitted by applicable legal requirements, any claim that (i) the suit, action
or proceeding in any Chosen Court is brought in an inconvenient forum, (ii) the
venue of such suit, action or proceeding is improper or (iii) this Agreement, or
the subject matter hereof, may not be enforced in or by the Chosen Courts. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT.
Section 16. Counterparts; Electronic Transmission. This Agreement may be
executed in two or more counterparts, which together shall constitute a single
agreement. Any signature to this Agreement transmitted by facsimile
transmission, by electronic mail in “portable document format” (“.pdf”) form or
by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, shall have the same effect as physical
delivery of the paper document bearing the original signature.
Section 17. No Waiver. Any waiver by any Party of a breach of any provision of
this Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a Party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver of, or
deprive that Party of the right thereafter to insist upon strict adherence to,
that term or any other term of this Agreement.
Section 18. Entire Agreement; Amendments. This Agreement contains the entire
understanding of the Parties with respect to the subject matter hereof. This
Agreement may only be amended pursuant to a written agreement executed by each
Party.
Section 19. Successors and Assigns. This Agreement may not be transferred or
assigned by any Party without the prior written consent of the other Party. Any
purported assignment without such consent is null and void. Subject to the
foregoing, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by and against the permitted successors and assigns of each Party.
Section 20. No Third Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and is not enforceable by any other person.
Section 21. Interpretation and Construction. Each Party acknowledges that it has
been represented by independent counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said independent counsel. Each Party and
its counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the Parties and may not be construed against any Party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any Party
that drafted or prepared it is of no application and is hereby expressly waived
by each Party, and any controversy over any interpretation of this Agreement
shall be decided without regards to events of drafting or preparation. The
section headings contained in this


10







--------------------------------------------------------------------------------




Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. In this Agreement, (a) the word
“including” (in its various forms) means “including, without limitation,” (b)
the words “hereunder,” “hereof,” “hereto” and words of similar import are
references to this Agreement as a whole and not to any particular provision of
this Agreement and (c) the word “or” is not exclusive.


[Signature Pages Follow]




11







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each Party has executed this Agreement or caused the same to
be executed by its duly authorized representative as of the date first above
written.








INNERWORKINGS, INC.


 
By:
/s/ Richard S. Stoddart
 
Name:
Richard S. Stoddart
 
Title:
Chief Executive Officer, President and Director
















--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Party has executed this Agreement or caused the same to
be executed by its duly authorized representative as of the date first above
written.








Engaged Capital, LLC


 
By:
/s/ Glenn W. Welling
 
Name:
Glenn W. Welling
 
Title:
Founder and Chief Investment Officer









Engaged Capital Flagship Master Fund, LP
 
By:
Engaged Capital, LLC
 
 
General Partner
 
 
 
 
By:
/s/ Glenn W. Welling
 
Name:
Glenn W. Welling
 
Title:
Founder and Chief Investment Officer









Engaged Capital Flagship Fund, LP
 
By:
Engaged Capital, LLC
 
 
General Partner
 
 
 
 
By:
/s/ Glenn W. Welling
 
Name:
Glenn W. Welling
 
Title:
Founder and Chief Investment Officer









Engaged Capital Flagship Fund, Ltd.
 
By:
/s/ Glenn W. Welling
 
Name:
Glenn W. Welling
 
Title:
Founder and Chief Investment Officer









Engaged Capital Holdings, LLC
 
By:
/s/ Glenn W. Welling
 
Name:
Glenn W. Welling
 
Title:
Sole Member

 
 
/s/ Glenn W. Welling
 
 
Glenn W. Welling












--------------------------------------------------------------------------------






SCHEDULE A
Engaged Capital, LLC
Engaged Capital Flagship Master Fund, LP
Engaged Capital Flagship Fund, LP
Engaged Capital Flagship Fund, Ltd.
Engaged Capital Holdings, LLC
Glenn W. Welling




 





--------------------------------------------------------------------------------








EXHIBIT A


Press Release
InnerWorkings Announces Cooperation Agreement with Engaged Capital
Two New Independent Directors to Join the Board
CHICAGO, IL – August 9, 2019 – InnerWorkings, Inc. (NASDAQ: INWK) (the
“Company”), the leading global marketing execution firm, today announced that it
has entered into a cooperation agreement with Engaged Capital, LLC (“Engaged
Capital”). As part of the cooperation agreement, the Company has added two new
independent directors, Kirt P. Karros and Marc Zenner, to the Board of Directors
(the “Board”), effective immediately.


“The InnerWorkings Board is committed to best-in-class governance and we are
pleased to welcome Kirt and Marc to our Board,” said Jack Greenberg, Chairman of
the Board. “We look forward to working together to drive sustainable growth and
enhance value for all InnerWorkings stockholders.”


The appointment of Messrs. Karros and Zenner will temporarily expand the Board
to 11 director seats. Following the 2019 Annual Meeting, the Board will be
composed of nine directors, eight of whom are independent and five of whom will
have been appointed in the last five years. Additionally, Engaged Capital has
agreed to customary standstill, voting and related provisions.


“We are pleased to have reached a constructive agreement with the Board of
InnerWorkings,” added Glenn W. Welling, Founder and CIO of Engaged Capital. “We
have confidence in Rich’s leadership and we expect the Company to continue
executing on its initiatives to drive long-term growth and profitability. The
addition of Kirt and Marc as directors will also bring fresh perspectives along
with financial and strategic guidance on the opportunities available to the
Company to increase value for the benefit of all stockholders.”


The complete agreement between the Company and Engaged Capital will be included
as an exhibit to the Company’s Current Report on Form 8-K, which will be filed
with the U.S. Securities and Exchange Commission (the “SEC”). Additional details
regarding the 2019 Annual Meeting of Stockholders will be included in the
Company’s definitive proxy materials, which will also be filed with the SEC.
 
Stifel is serving as financial advisor and Sidley Austin LLP is serving as legal
advisor to InnerWorkings. Olshan Frome Wolosky LLP is serving as legal advisor
to Engaged Capital.


About Kirt P. Karros


Kirt P. Karros is the Senior Vice President, Finance and Treasurer of Hewlett
Packard Enterprise. Mr. Karros previously served in the same capacity and as
head of Investor Relations for Hewlett Packard Company. Prior to HP, Mr. Karros
was a Principal and Managing Director of Research for Relational Investors and a
member of the Investment Committee. Previously, Mr. Karros was an investment
banker at Relational Advisors and was a tax manager at Arthur Andersen LLP. Mr.
Karros previously served on the board of PMC-Sierra, Inc. and was a member of
the Compensation Committee. Mr. Karros received a received a M.S. and B.B.A.,
summa cum laude, from San Diego State University. He is a Certified Public
Accountant and holds the professional designation of Chartered Financial
Analyst.











--------------------------------------------------------------------------------







About Marc Zenner


Marc Zenner retired from investment banking in September 2017 after having spent
10 years at J.P. Morgan and 6 years at Citigroup. At J.P. Morgan, Mr. Zenner was
a Managing Director and Global Co-Head of Corporate Finance Advisory. At
Citigroup, he was a Managing Director and Global Head of the Financial Strategy
Group. In addition to investment banking, Mr. Zenner also had a distinguished
career as a professor of finance at the University of North Carolina Chapel
Hill, Kenan-Flagler Business School. Mr. Zenner received an undergraduate degree
in business engineering from the Katholieke Universiteit in Leuven. He received
an M.B.A. from City University in London, England, and a Ph.D. in Financial
Economics from Purdue University. Mr. Zenner currently serves on the board of
directors of OneSpan Inc. (Nasdaq: OSPN), where he is a member of the Audit
Committee, Compensation Committee and Corporate Governance and Nominating
Committee, and on the board of directors of Sentinel Energy Services (NASDAQ:
STNL), where he is the Chairman of the Audit Committee and a member of the
Nominating and Corporate Governance Committee.


About InnerWorkings


InnerWorkings, Inc. (NASDAQ: INWK) is the leading global marketing execution
firm serving Fortune 1000 brands across a wide range of industries. As a
comprehensive outsourced enterprise solution, the Company leverages proprietary
technology, an extensive supplier network and deep domain expertise to
streamline the production of branded materials and retail experiences across
geographies and formats. InnerWorkings is headquartered in Chicago, IL and
employs 2,100 individuals to support global clients in the execution of
multi-faceted brand campaigns in every major market around the world.
InnerWorkings serves many industries, including: retail, financial services,
hospitality, consumer packaged goods, nonprofit, healthcare, food & beverage,
broadcasting & cable, automotive, and transportation. For more information
visit: www.inwk.com.


About Engaged Capital


Engaged Capital was established in 2012 by a group of professionals with
significant experience in activist investing in North America and was seeded by
Grosvenor Capital Management, L.P., one of the oldest and largest global
alternative investment managers. Engaged Capital is a limited liability company
owned by its principals and formed to create long-term shareholder value by
bringing an owner’s perspective to the managements and boards of undervalued
public companies. Engaged Capital’s efforts and resources are dedicated to a
single investment style, “Constructive Activism” with a focus on delivering
superior, long-term, risk-adjusted returns for investors. Engaged Capital is
based in Newport Beach, California.


Forward-Looking Statements


This release contains statements relating to future results. These statements
are forward-looking statements under the federal securities laws. We can give no
assurance that any future results discussed in these statements will be
achieved. Any forward-looking statements represent our views only as of today
and should not be relied upon as representing our views as of any subsequent
date. These statements are subject to a variety of risks and uncertainties that
could cause our actual results to differ materially from the statements
contained in this release. For a discussion of important factors that could
affect our actual results, please refer to our SEC filings, including the “Risk
Factors” section of our most recently filed Form 10-K.
CONTACT:









--------------------------------------------------------------------------------







InnerWorkings, Inc.
Bridget Freas
312.589.5613
bfreas@inwk.com











